Title: William C. Rives to Thomas Jefferson, 4 June 1811
From: Rives, William Cabell
To: Jefferson, Thomas


          
            Milton June 4th, 11
          
            W. Rives offers his most respectful compliments to Mr. Jefferson, & informs him that he is at present unable to communicate the precise amount of the costs of Mitford’s Greece & Mrs. Macauley’s England, but will procure the agent of Brown & Rives in this place to obtain a particular statement of them from the house in Richmond. The manner in which Mr. Jefferson proposes to discharge these costs will be perfectly convenient & satisfactory.—If Mr. Jefferson should wish to retain Col. Barbour’s Mitford for any other purpose than a comparison of it with his own, W. Rives is authorised to assure Mr. Jefferson of the readiness & pleasure with which it will be continued in his use.—He begs leave to repeat to Mr. Jefferson the expression of his warmest sentiments of gratitude & esteem.—
        